NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




             ARIZONA COURT OF APPEALS
                                DIVISION ONE


             NATHANIEL CHANDLER, II, Plaintiff/Appellant,

                                        v.

        RANCHO SANTA FE APARTMENTS, Defendant/Appellee.

                             No. 1 CA-CV 14-0097
                              FILED 2-12-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-051757
               The Honorable Thomas L. LeClaire, Judge

                                  AFFIRMED


                                   COUNSEL


Nathaniel Chandler, II, Glendale
Plaintiff/Appellant

Dodge & Vega, PLC, Mesa
By Angel “Bacho” Vega, Ryan M. Scott
Counsel for Defendant/Appellee
                         CHANDLER v. RANCHO
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.


P O R T L E Y, Judge:

¶1            Nathaniel Chandler, II (“Chandler”), appeals the dismissal of
his complaint against Rancho Santa Fe Apartments (“Rancho”) for failing
to state a claim upon which relief may be granted. For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Chandler was employed by Rancho. After he was fired for
refusing to take a drug test with an observer and given seventy-two hours
to vacate his apartment, he filed a wrongful discharge lawsuit against
Rancho in May 2013.

¶3           Rancho filed a motion to dismiss the amended complaint.1
After oral argument, the trial court dismissed Chandler’s amended
complaint with prejudice for failing to state a claim upon which relief could
be granted pursuant to Arizona Rule of Civil Procedure (“Rule”) 12(b)(6).

¶4          Chandler timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101.2




1 Chandler filed an amended complaint with attachments on May 24, 2013.
The Rules of Civil Procedure allow him to file one amended complaint “as
a matter of course.” Ariz. R. Civ. P. 15(a)(1). After Rancho filed its motion
to dismiss, Chandler filed another amended complaint in July 2013. He,
however, did not ask or get leave of the court to again amend his complaint,
nor did he get written consent of Rancho to amend the May amended
complaint pursuant to Rule 15(a)(1)(B). Consequently, we only review the
amended complaint of May 2013 that was served on Rancho.
2 We cite to the current version of the statute unless otherwise noted.



                                     2
                         CHANDLER v. RANCHO
                           Decision of the Court

                               DISCUSSION

¶5            Chandler’s opening brief does not comply with Arizona Rule
of Civil Appellate Procedure 13(a).3 The brief does not state the proper
standard of review and does not contain any relevant legal argument or
citation to authority. See ARCAP 13(a)(6) (stating that the opening brief
shall contain argument with “citations to the authorities, statutes and parts
of the record relied on” and identify “the proper standard of review on
appeal”). Chandler’s failure to comply with the rules limits our ability to
evaluate his arguments and address his claims. See, e.g., In re U.S. Currency
in Amount of $26,980.00, 199 Ariz. 291, 299, ¶ 28, 18 P.3d 85, 93 (App. 2000)
(refusing to consider bald assertions offered without elaboration or citation
to legal authority); Brown v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 93, ¶ 50, 977
P.2d 807, 815 (App. 1998) (rejecting assertions made without supporting
argument or citation to authority).

¶6            Although Chandler is not a lawyer, he is held to the same
standards as a lawyer licensed to practice law in Arizona because he is
acting as his own lawyer. See, e.g., Old Pueblo Plastic Surgery, P.C. v. Fields,
146 Ariz. 178, 179, 704 P.2d 819, 820 (App. 1985). Even though we could
dismiss this appeal, we prefer to decide cases on the merits and will attempt
to discern and address the substance of his argument. See Clemens v. Clark,
101 Ariz. 413, 414, 420 P.2d 284, 285 (1966).

¶7            We review de novo a superior court’s dismissal of a
complaint. Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7, 284 P.3d 863, 866
(2012).4 In reviewing Chandler’s amended complaint to determine if it
states a claim for relief that can be granted, we will assume the truth of all
well-pled factual allegations and all reasonable inferences that can be
determined from those facts. Cullen v. Auto–Owners Ins. Co., 218 Ariz. 417,
419, ¶ 7, 189 P.3d 344, 346 (2008). We will uphold the dismissal only if

3 Chandler’s opening brief, for example, argues that certain statements were
made during the oral argument. Because he did not provide a copy of the
transcript of the argument as part of the record, we cannot consider what
may or may not have been said during the argument in resolving this
appeal.
4 Although Rancho asserts that our review is for an abuse of discretion

pursuant to Dressler v. Morrison, 212 Ariz. 279, 280, ¶ 2, 130 P.3d 978, 979
(2006), in Coleman, our supreme court re-examined Dressler and clarified
that the standard of review of a Rule 12(b) dismissal is de novo. 230 Ariz.
at 355-56, ¶¶ 7-8, 284 P.3d at 866-67.



                                       3
                          CHANDLER v. RANCHO
                            Decision of the Court

Chandler is not entitled to relief under any interpretation of the facts in his
amended complaint. See Coleman, 230 Ariz. at 355, ¶ 7, 284 P.3d at 866.

¶8            Chandler claims that he was wrongfully discharged on May
8, 2012. Although the amended complaint does not specifically cite to any
        5

statute, we will review whether the amended complaint alleged a claim
under the Arizona Employment Protection Act (“AEPA”), A.R.S. §§ 23-1501
to -1502. See Logan v. Forever Living Products Int'l, Inc., 203 Ariz. 193 n. 3,
¶ 7, 52 P.3d 760, 762 n. 3 (2002) (citations omitted).

¶9            In Arizona, the AEPA provides that employment
relationships are presumptively at-will; meaning that “[t]he employment
relationship is severable at the pleasure of either the employee or the
employer unless both the employee and the employer have signed a written
contract to the contrary. . . .” A.R.S. § 23–1501(A)(2). An at-will employee
can challenge his termination if he alleges, and can demonstrate, one of the
following three theories of liability: (1) there was a written contract (signed
by both the employer and employee, or expressly included in an
employment handbook) stating the employment relationship was for a

5   On appeal, Chandler also lists the following claims:

                Defendants Drug Testing Policy
                The right to request an Observed Drug Test
                Defendants Credibility
                Reporting False Information to (DES)
                Right to work State law
                Employment Contract
                Retaliatory Discharge
                General Employee Benefits
                Wages and Fringe Benefits
                Invasion of Privacy
                Whistleblowers Act
                Fraud
                Breach of Employee Contract
                Emotional Distress

Many of the claims were raised in the July 2013 amended complaint. We
will not address those claims because Chandler did not raise any of them in
his complaint or May 2013 amended complaint and the trial court only
addressed the wrongful discharge claim. See Nat'l Broker Assocs., Inc. v.
Marlyn Nutraceuticals, Inc., 211 Ariz. 210, 216, 119 P.3d 477, 483 (App. 2005)
(“We will not address issues raised for the first time on appeal.”).


                                       4
                          CHANDLER v. RANCHO
                            Decision of the Court

specified period of time or otherwise restricted the right of either party to
terminate the employment relationship, and the termination was a breach
of that contract; (2) the termination was in violation of an Arizona statute;
or (3) the termination was in retaliation for the refusal to violate the Arizona
Constitution or an Arizona statute. A.R.S. § 23–1501(A)(3).

¶10            Here, and assuming the truth of Chandler’s factual
allegations in his May amended complaint, the amended complaint failed
to state a claim as a matter of law because it did not allege any facts which
would have entitled Chandler to relief under the AEPA. Chandler did not
allege that his termination: (1) was in breach of a written contract or
employment handbook provision that specified the length of employment;
(2) violated an Arizona statute; (3) was the result of his refusal to violate the
Arizona Constitution or any Arizona statute; or (4) violated his right as a
public employee to continued employment under either the United States
or Arizona Constitutions. Rather, the amended complaint with its
attachments reveal that Chandler worked as an at-will employee for
Rancho; he signed Rancho’s drug and alcohol policy forms consenting to
random drug testing and acknowledging that failing to test would result in
immediate termination and eviction from the apartment provided as a term
of his employment; he admits that he refused to take a random drug test as
required under Rancho’s drug and alcohol policy and his refusal amounts
to a positive test; and Rancho, pursuant to its policy, terminated his
employment and gave him notice that he was being evicted from his
apartment.6

¶11           Although the amended complaint states that Rancho’s
random drug testing policy was “bogus” and not applied to all of its
employees (especially to the manager’s son, who had allegedly been
arrested and sent to prison on a drug offense), the testing policy was a
condition of employment and Chandler’s refusal to test according to the
policy made him subject to termination. See Weller v. Ariz. Dep’t of Econ.
Sec., 176 Ariz. 220, 223, 860 P.2d 487, 490 (App. 1993). And “an employer




6 The May amended complaint also alleges that Chandler was injured on
the job in September 2011 and he either did not get information about
Rancho’s insurance or did not qualify for AHCCCS, but also alleges that his
worker’s compensation claim was in the process of being settled. The
amended complaint also alleges that Rancho battled him over
unemployment benefits, but that he was able to demonstrate that he was an
employee and began receiving unemployment benefits.


                                       5
                        CHANDLER v. RANCHO
                          Decision of the Court

who terminates an at-will employee for failing a drug test ordinarily incurs
no civil liability.” Id.

¶12         Because Chandler did not allege any facts that would allow
him to pursue any theory of liability against Rancho under the AEPA for
wrongful discharge, the trial court correctly concluded that Chandler’s
amended complaint failed to state a claim upon which relief can be granted
and dismissed it. Ariz. R. Civ. P. 12(b)(6).

                             CONCLUSION

¶13          For the foregoing reasons, we affirm.




                                 :ama




                                     6